                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

NILAB RAHYAR TOLTON, et al.,                      )
                                                  )
                      Plaintiffs,                 )
                                                  )    Case No. 1:19-00945 (RDM)
     v.                                           )
                                                  )
JONES DAY,                                        )
                                                  )
                      Defendant.
                                                  )

                         DECLARATION OF TRACI L. LOVITT
                           IN SUPPORT OF DEFENDANT’S
                          MOTION FOR RULE 11 SANCTIONS


    I, Traci L. Lovitt, declare as follows:

    1. I, Traci Lovitt, am a partner in the law firm of Jones Day. My business address is 250

          Vesey Street, New York, NY 10281. I am a member of Jones Day’s Issues & Appeals

          practice and have personal knowledge of the facts described in this declaration.

    2. James Burnham was an associate at Jones Day for more than six years. A 2009 graduate

          of the University of Chicago Law School, Burnham clerked for the Chief Judge of the

          Ninth Circuit before joining the Firm’s Issues & Appeals Practice Group. He started at

          the Firm on October 25, 2010. During his tenure, Mr. Burnham received stellar reviews

          from his superiors and had strong hours. He served a critical role in the Firm’s high-

          profile defense of Virginia Gov. Bob McDonnell from trial through the successful

          appeal to the Supreme Court.

    3. Mr. Burnham left Jones Day on January 19, 2017, to become Associate White House

          Counsel. He later became a Deputy Assistant Attorney General in the Department of

          Justice, handling some of the Administration’s most important cases.
4. Jones Day lawyers have a long and distinguished tradition of government service. To

   ease the financial transition from private practice to government service, the Managing

   Partner may exercise his discretion to provide additional payments to lawyers entering

   into the armed services or a government position. The Managing Partner authorized a

   one-time discretionary payment to Mr. Burnham, an outstanding senior associate who

   would have been eligible for partnership at the Firm in the year following his departure

   from Jones Day. The compensation information that Mr. Burnham disclosed in

   connection with his appointment includes both Mr. Burnham’s annual compensation

   and the one-time discretionary payment.

5. In 2017, four other men and one woman, all of whom had short tenures with the Firm,

   also left for the new Administration. None of those other associates received such a

   discretionary payment. Those associates are listed below:

     Associate             J.D. Deemed Year       Hire Date             Departure Date

     Annie Donaldson       2011                   06/30/2014            01/19/2017

     David Morrell         2010                   12/3/2013             1/20/2017

     Michael F. Murray     2009                   1/12/2015             1/20/2017

     James Uthmeier        2014                   10/20/2014            1/20/2017

     Stephen Vaden         2008                   8/4/2014              1/19/2017



6. Attached as Exhibit 1 is a chart that sets forth data reported on Vault.com (and available

   to plaintiffs prior to filing this litigation) on the gender composition of the associate
             pools at Jones Day and industry-wide from 2008 through 2018.1 Law Firm Diversity

             Database, VAULT & MCCA (last visited Jan. 10, 2019), http://mcca.vault.com. The

             data about the composition of Jones Day’s associate pool reported on Vault.com varies

             slightly in some years from actual numbers but is within a quarter of a percentage point.



In compliance with 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United States of America that the foregoing is true and correct.



    Dated:   January 24, 2020                        Respectfully submitted,

                                                     /s/ Traci L. Lovitt_______
                                                     Traci L. Lovitt
                                                     JONES DAY
                                                     250 Vesey Street
                                                     New York, NY 10281
                                                     Phone: (212) 326-3939




1
  Vault.com represents that the industry-wide data is based on “demographic data for permanent
attorney staff in the United States” collected from more than 220 law firms. See 2018
Vault/MCAA Law Firm Diversity Survey, VAULT & MCCA, available at
https://www.mcca.com/wp-content/uploads/2018/11/2018-Vault-MCCA-Law-Firm-Diversity-
Survey-Report.pdf.
